Citation Nr: 9901013	
Decision Date: 01/15/99    Archive Date: 01/22/99

DOCKET NO.  98-09 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for coronary artery disease 
as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Gail R. Gleeson, Associate Counsel


INTRODUCTION

The veteran has active service from December 1965 to November 
1968 and January 1970 to April 1972.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which denied service connection for 
coronary artery disease as a result of exposure to 
herbicides.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that the RO improperly denied the 
benefit sought on appeal.  He maintains that he is currently 
disabled by coronary artery disease resulting from exposure 
to Agent Orange during his active duty in Vietnam.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not met his 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claim of 
service connection for coronary artery disease as a result of 
exposure to herbicides is well grounded.



FINDINGS OF FACT

1. The veteran served in Vietnam and is assumed to have 
been exposed to herbicides.
2. There is no competent medical evidence of a nexus 
between the veterans coronary artery disease and his 
exposure to herbicides.


CONCLUSION OF LAW

The veterans claim of entitlement to service connection for 
coronary artery disease as a result of exposure to herbicides 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  The threshold question for the Board is 
whether the veteran has presented a well-grounded claim for 
service connection.  A well-grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  While the claim need not be conclusive it must be 
accompanied by supporting evidence.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  In the absence of evidence of a 
well-grounded claim there is no duty to assist the claimant 
in developing the facts pertinent to his claim and the claim 
must fail.  Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).

To establish that a claim for service connection is well 
grounded the appellant must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Id. at 1467-68.  
Medical evidence is required to provide the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to prove 
service incurrence.  Id. at 1468.

In addition, the law provides that certain diseases 
associated with exposure to herbicide agents may be presumed 
to have been incurred in service provided they become 
manifest to a compensable degree within the required time 
following service.  38 C.F.R. § 3.307(a)(6).  Coronary artery 
disease is not included within the list of diseases subject 
to this service nexus presumption.  See 38 C.F.R. § 3.309(e).

The veteran served in Vietnam and therefore exposure to 
herbicides is assumed.  
The veteran contends that he is totally disabled due to 
coronary artery disease caused by exposure to herbicides.  
There is no record of a medical diagnosis for coronary artery 
disease during the veterans period of active service.  
Service medical records indicate that the veteran reported 
for medical attention due to chest pain on one occasion, 
however, he was not diagnosed with a heart disorder and the 
symptom did not recur during service.  The veteran testified 
during his November 1997 hearing that he first suffered a 
heart attack in 1974 and that records of treatment from this 
incident were destroyed by the treating hospital when it went 
out of business.  All existing medical records, from those 
providers reported by the veteran, were obtained and 
considered by the RO.  Medical records from St. Joseph 
Medical Center and Cardiology Consultants dated July 1990 
indicate that the veteran was admitted to the hospital with a 
subendocardial infarction for which he received medication.  
The veteran contends that Dr. Hanley, the treating physician, 
informed him that he has scar tissue indicating an earlier 
heart attack.  This information does not appear in any 
medical records.  An August 1996 statement from Dr. Morris, 
the veterans personal physician, indicates that he suffers 
from inoperable coronary artery disease.

The record contains no competent medical opinion linking the 
veterans coronary artery disease to herbicide exposure.  Nor 
is coronary artery disease a condition for which a service 
nexus is presumed in cases of herbicide exposure.  See 
38 C.F.R. § 3.309(e) (listing diseases associated with 
exposure to certain herbicide agents).  The veterans own 
statements that his coronary artery disease arises from 
exposure to herbicides during his period of active service 
are insufficient to establish the nexus component of a well-
grounded claim.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992) (holding that lay persons are not competent to 
offer medical opinions).  The veteran therefore has not 
established the nexus element of a well-grounded claim.  See 
Epps, 126 F.3d at 1467-68.

Because the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection, the VA is under no duty to assist him in 
developing the facts pertinent to his claim.  See Epps, 126 
F.3d at 1468.  Although the veteran has indicated that he 
obtained treatment not documented in the record, according to 
the veteran such treatment records were destroyed and are 
therefore unavailable.  As the Board is not aware of the 
existence of additional available evidence that might well 
ground the veterans claim, a duty to notify does not arise 
pursuant to 38 U.S.C.A. § 5103(a).  See McKnight v. Gober, 
131 F.3d 1483, 1484-85 (Fed. Cir. 1997).  That 
notwithstanding, the Board views its discussion as sufficient 
to inform the veteran of the elements necessary to well 
ground his claim, and as an explanation as to why his current 
attempt fails.

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO in that the RO 
made its decision on the merits.  The United States Court of 
Veterans Appeals has held that when an RO does not 
specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well-grounded analysis.  Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).  Therefore, the veteran is not 
prejudiced by the manner in which the Board has disposed of 
the claim.



ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for coronary artery disease as a result of 
exposure to herbicides is denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
